ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant in the interview dated 8/26/2022 (instantly attached). In order to avoid abandonment of the application, applicant must make the agreed upon drawing changes. 
Referencing the replacement drawing sheets dated 8/11/2022:
Figure 3b. The crosshatching for reference items 148 and 146 is too close as depicted and would not reproduce well. Applicant agreed to space apart the crosshatching such that the individual lines indicating the material would be visible. 
Figures 2 and 3A. Applicant agreed to replace the check valve system comprising two different check valves (as annotated below) with a generic box and the appropriate reference identifier because the check valve system as depicted is inoperable (see below). As depicted the two valves combine to prevent flow in both directions, redrawing the valves to be an operable invention would involve new matter, thus a generic box was deemed the only workable solution without incorporating new matter.

    PNG
    media_image1.png
    364
    664
    media_image1.png
    Greyscale


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Laura Moskowitz on 8/26/2022.

The application has been amended as follows referencing the claims dated 8/11/2022: 
Claim 10 lines 11-12, after “and configured” and before “to the first connector”
	Delete [[to connect]]
	Insert --such that the second connector connects--

	Claim 17 lines 8-9, after “configured” and before “the air passage opening”
		Delete [[to connect to a second magnetic strip and thereby close]]
		Insert --such that the first magnetic strip connects to a second magnetic strip and thereby closes--
Allowable Subject Matter
Claims 10, 13, 17, and 18 are allowed via the instant Examiner’s amendment. Claims 1-9, 11-12, 14-16, and 19-21 are cancelled.

The following is an examiner’s statement of reasons for allowance: 
In combination with the other claimed limitations, none of the cited prior art alone or in combination, discloses or teaches:
(claim 10) “An inflatable air mattress system comprising; … wherein the closing spring comprises one or more flat magnets.”
(claim 13) “A method of inflation … comprising: … sealing the second end of the inflating bladder by moving two magnets proximal one another such that the two magnets snap together …”
(claim 17) “An inflation system comprising; … a first magnetic strip configured such that the first magnetic strip connects to a second magnetic strip and thereby closes the air passage opening …”
The closest prior art is deemed to be Shelton US 5230611 as applied in the previous non-final rejection dated 5/13/2022. 
Best seen in Applicant’s figure 4, two magnetic strips 134a and 134b are utilized to seal/close the bladder 104, none of the cited prior art, to include Shelton, discloses or teaches an inflatable air mattress system utilizing two magnets to close an inflatable bladder. 
Specifically regarding claim 10, Applicant claims “one or more flat magnets”. The term magnet/magnetic is interpreted to ONLY mean magnetic material that induces a magnetic field, and not being so broad as to describe magnetically influenced material (for example by some definitions, iron is magnetically influenced by a magnetic field and therefore is deemed to be magnetic, however in and of its self may not produce a magnetic field). Within the interpretation as above, one of ordinary skill in the art understands that the single flat magnet embodiment as claimed would have to interact with another (unclaimed) surface which comprises a magnetic field reactive material (for example made of ferro-magnetic iron) to close the bladder.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Mondays and Wednesday-Saturday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753